IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                 August 26, 2011 Session

    PAUL BOTTEI v. GAYLE E. RAY, COMMISSIONER TENNESSEE
             DEPARTMENT OF CORRECTION ET AL.

                Appeal from the Chancery Court for Davidson County
                  No. 101798I     Claudia Bonnyman, Chancellor


              No. M2011-00087-COA-R3-CV - Filed September 15, 2011


Plaintiff sought access to a plethora of public records from several state prison officials.
Access was granted, but the name(s) of the supplier(s) of the substances necessary to carry
out lethal injection executions and the employees who procured those substances were
redacted based on the defendants’ interpretation of Tenn. Code Ann. § 10-7-504(h)(1).
Plaintiff filed suit under the Public Records Act and the trial court determined that the names
were not to be redacted. Defendants filed a notice of appeal and sought a stay under Tenn.
Code Ann. § 10-7-505(e), but the trial court ruled it did not have jurisdiction. Defendants
moved this court for a stay, which this court granted. We affirm the trial court’s decision as
to the redaction of the names but reverse the trial court’s decision as to its jurisdiction to
provide the certification under Tenn. Code Ann. § 10-7-505(e).

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                       Affirmed in Part and Reversed in Part

A NDY D. B ENNETT, J., delivered the opinion of the Court, in which F RANK G. C LEMENT, J R.
and R ICHARD H. D INKINS, JJ., joined.

Robert E. Cooper, Jr., Attorney General and Reporter; Joseph F. Whalen, Associate Solicitor
General; and Janet M. Kleinfelter, Deputy Attorney General; for the appellants, Gayle Ray,
Commissioner, Tennessee Department of Correction; Rick Bell, Warden, Riverbend
Maximum Security Institution; and Jennie L. Jobe, Warden, Lois DeBerry Special Needs
Facility.

Christopher Minton and Michael J. Passino, Nashville, Tennessee, for the appellee, Paul
Bottei.
                                               OPINION

                                             B ACKGROUND

       The facts of this case are not in dispute. Paul Bottei is an Assistant Federal Public
Defender in the Middle District of Tennessee. He represents Edmund Zagorski, who was
convicted of two counts of first degree murder and was scheduled to be executed on January
11, 2011.1 In September 2010, Bottei sent letters to Commissioner Gayle Ray of the
Tennessee Department of Correction, Warden Ricky Bell of the Riverbend Maximun
Security Institution, Warden Roland Colson of the Lois DeBerry Special Needs Facility, and
Dr. Lester Lewis, the Medical Director of the Tennessee Department of Correction,
containing a very broad public records request generally regarding the lethal injection
protocol and the substances used or to be used in the lethal injections of inmates Edmund
Zagorski, Steven Morris Henley, Cecil Johnson, Gaile Owens, Stephen West and Billy Ray
Irick.

       The state officials provided what records they could2 except that they redacted the
name(s) of the supplier(s) of the substances necessary to carry out the lethal injection
executions and the employees who procured those substances. The redactions were based
on the State’s interpretation of Tenn. Code Ann. § 10-7-504(h)(1). Bottei filed a petition
pursuant to Tenn. Code Ann. § 10-7-505 of the Public Records Act, claiming that he had
been denied access to public records. The state defendants responded, relying on the
language of Tenn. Code Ann. § 10-7-504(h)(1).

        The trial court held that the “Defendants had failed to prove by a preponderance of
the evidence that the confidentiality provision of Tenn. Code Ann. § 10-7-504(h)(1) applies
to the information they redacted,” and ordered the defendants to provide Bottei with
unredacted copies of the records. After the defendants filed their notice of appeal, Bottei
moved the court to order immediate production of the records. The defendants asked the
court to stay its judgment by certifying that a substantial legal issue existed pursuant to Tenn.
Code Ann. § 10-7-505(e). The court concluded it did not have subject matter jurisdiction to
consider the defendants’ request, but it stayed enforcement of its judgment until the
defendants had an opportunity to seek a stay in the appellate court. On March 16, 2011, this
court granted the defendants’ motion and ordered a stay pending the resolution of the appeal.


        1
          All executions in Tennessee are currently stayed pending the outcome of a challenge to the State’s
lethal injection protocol.
        2
        For example, Steven West’s execution was set to be carried out by electrocution, so there were no
substances within the scope of the request to be used.

                                                    -2-
                                   S TANDARD OF R EVIEW

       The construction of a statute is a question of law. Lee v. Franklin Special Sch. Dist.
Bd. of Educ., 237 S.W.3d 322, 332 (Tenn. Ct. App. 2007). The standard of review is de
novo. Id.

                                          A NALYSIS

       The paramount rule of statutory construction is “to ascertain and give effect to the
intention and purpose of the legislature.” Id. (quoting Carson Creek Vacation Resorts, Inc.
v. State Dep’t of Revenue, 865 S.W.2d 1, 2 (Tenn. 1993)). Our goal is to determine “a
reasonable construction ‘in light of the purposes, objectives, and spirit of the statute based
on good sound reasoning.’” Id. (quoting Scott v. Ashland Healthcare Ctr, Inc., 49 S.W.3d
281, 286 (Tenn. 2001)). The intent of the legislature is primarily ascertained from the natural
and ordinary meaning of the language used, without a forced or subtle construction to extend
or limit the meaning of the words. Id.

        Because this is a public records case, additional considerations are also involved. The
governmental entity bears the burden of proof and must justify nondisclosure of the record
by a preponderance of the evidence. Tenn. Code Ann. § 10–7–505(c). Significantly, the
General Assembly has directed the courts to construe broadly the Public Records Act “so as
to give the fullest possible public access to public records.” Tenn. Code Ann. § 10–7–505(d).
Therefore, unless an exception is established, we must require disclosure “even in the face
of serious countervailing considerations.” Memphis Publ'g Co. v. City of Memphis, 871
S.W.2d 681, 684 (Tenn. 1994).

       With these directives in mind, we now turn to an examination of Tenn. Code Ann.
§ 10-7-504(h)(1), which states:

       (h)(1) Notwithstanding any other law to the contrary, those parts of the record
       identifying an individual as a person who has been or may in the future be
       directly involved in the process of executing a sentence of death shall be
       treated as confidential and shall not be open to public inspection. For the
       purposes of this section “person” includes, but is not limited to, an employee
       of the state who has training related to direct involvement in the process of
       executing a sentence of death, a contractor or employee of a contractor, or a
       volunteer who has direct involvement in the process of executing a sentence
       of death. Records made confidential by this section include, but are not
       limited to, records related to remuneration to a person in connection with such
       person's participation in or preparation for the execution of a sentence of death.

                                              -3-
        Such payments shall be made in accordance with a memorandum of
        understanding between the commissioner of correction and the commissioner
        of finance and administration in a manner that will protect the public identity
        of the recipients; provided, if a contractor is employed to participate in or
        prepare for the execution of a sentence of death, the amount of the special
        payment made to such contractor pursuant to the contract shall be reported by
        the commissioner of correction to the comptroller of the treasury and such
        amount shall be a public record.

        There is no doubt that this statute provides for the confidentiality of the “execution
team.” Workman v. Campbell, No. M2001-01445-COA-R3-CV, 2002 WL 869963, at *6
(Tenn. Ct. App. May 7, 2002). The issue is whether the identities of persons or entities who
supplied the lethal injection chemicals and the state employees who procured the chemicals
are to be kept confidential.

       The statute instructs that only the identities of persons “directly involved in the
process of executing a sentence of death” are to be kept confidential. The restriction to those
“directly involved” is significant. Direct involvement denotes participatory actions in the
occurrence, not tangential actions, however necessary, that are temporally separated from the
execution. A person is “directly involved” in the execution process only when that person’s
actions immediately lead to or immediately enable the taking of the condemned inmate’s life.

        The use of the words “process of executing a sentence of death” cannot be interpreted
so expansively as to negate the restrictive meaning of “directly involved.” Courts are
required to “give effect to every word, phrase, clause and sentence of the act in order to carry
out the legislative intent.” Tidwell v. Collins, 522 S.W.2d 674, 676–77 (Tenn. 1975). The
words “directly involved” are intended to distinguish those persons whose identities are to
be kept confidential from those persons whose identities should not be kept confidential –
that is, those who have some tangential or remote involvement in the execution process.

       It must also be remembered that the Public Records Act requires us “to give the fullest
possible public access to public records.” Tenn. Code Ann. § 10–7–505(d). We conclude 3
that Tenn. Code Ann. § 10-7-504(h)(1) only protects the identities of those persons who are
“directly involved” in the execution, not the identities of those who supplied the lethal



       3
        Our decision rests on the language of the statute since we do not consider the statute ambiguous.
See Colonial Pipeline Co. v. Morgan, 263 S.W.3d 827, 836 (Tenn. 2008) (When a statute is ambiguous,
courts may consider the legislative history). We note, however, that the legislative history contains
comments that tend to support the interpretation we place on the statute.

                                                  -4-
injection chemicals to the state or the identities of the state employees who procured the
chemicals.4 Therefore, we affirm the trial court’s decision.

       The state also contends that the trial court erred in finding that it did not have subject
matter jurisdiction to rule upon the defendants’ request for certification in accordance with
Tenn. Code Ann. § 10-7-505(e), which states:

        (e) Upon a judgment in favor of the petitioner, the court shall order that the
        records be made available to the petitioner unless:

                (1) There is a timely filing of a notice of appeal; and

               (2) The court certifies that there exists a substantial legal issue with
        respect to the disclosure of the documents which ought to be resolved by the
        appellate courts.

        After a notice of appeal is filed, trial courts are required to take some actions as an aid
to the appellate court’s jurisdiction, such as resolving disputes among the parties as to the
contents of the record. See Tenn. R. App. P. 24(e). We view the certification found in Tenn.
Code Ann. § 10-7-505(e)(2) as such an action. Furthermore, granting a certification pursuant
to Tenn. Code Ann. § 10-7-505(e)(2) is entirely consistent with Tenn. R. Civ. P. 62.06, which
states: “When an appeal is taken by the state, a county, a municipal corporation, or an officer
or agency thereof acting in its behalf, the judgment may be stayed in the court’s discretion.”
Consequently, we reverse the trial court’s determination that it lacked jurisdiction to enter
the certification under Tenn. Code Ann. § 10-7-505(e)(2).5

       Costs of appeal are assessed against the defendants, for which execution may issue
if necessary.

                                                                ______________________________
                                                                     ANDY D. BENNETT, JUDGE

        4
        The interpretation we place on Tenn. Code Ann. § 10-7-504(h)(1) pretermits the necessity of
determining the scope of the statutory term “person” in this matter.
        5
          Bottei argues that the issue is moot because this court granted the stay the defendants sought under
Tenn. Code Ann. § 10-7-505(e). While this may be accurate, the issue falls under two exceptions to the
mootness doctrine. See generally Hatcher v. Chairman, Shelby County Election Comm’n, 341 S.W.3d 258,
262 (Tenn. Ct. App. 2009). Access to documents under the public records act is a matter of great public
interest, and the need for an injunction as envisioned under Tenn. Code Ann. § 10-7-505(e) is a matter
capable of repetition yet evading review. Therefore, we choose to address the matter.

                                                     -5-